220 F.2d 749
In the Matter of TEMPLE OF MUSIC, Inc., Bankrupt.Mortimer J. Davis, Trustee-Appellant,Estate of Herman S. Busloff, Claimant-Appellee.
No. 176.
Docket 23375.
United States Court of Appeals, Second Circuit.
Submitted March 7, 1955.
Decided March 29, 1955.

Appeal by the trustee in bankruptcy from an order of the United States District Court for the Eastern District of New York denying a motion to subordinate the claim of the Estate of Herman S. Busloff, Inc., to the extent of $40,000 to the claims of the general creditors, Clarence G. Galston, Judge.
Max Schwartz, Brooklyn, N. Y. (William J. Rudin, Brooklyn, New York, on the brief), for trustee-appellant.
Louis P. Rosenberg, Brooklyn, N. Y., for claimant-appellee.
Before MEDINA and HINCKS, Circuit Judges, and BURKE, District Judge.
PER CURIAM.


1
Affirmed on the opinion of Judge Galston, D.C.E.D.N.Y.1953, 114 F.Supp. 759. del, Judge.